UNI'I`ED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED sTATEs oF AMERICA, )
)
Plaintiff, )
)
v. ) Case No. 12-cv-870 (RJL)
)
YoUNEs MUBARAK ALRASHEEI)I, ) F f [_ § §
a.k.a., YOUNIS MUBARAK SALEH )
) .NL 1 f DB
Defendant. )

Clerk, U.S. District & Bankruptcy

,fz/_ Courts for the District of Columb|a

MEMoRANDUM oPlNloN
(Juiy  2013) [Dkt. #9]

The United States ("plaintiff" or "the government") filed this action to denaturalize
defendant Younes Mubarak Alrasheedi (a.k.a., Y0unis Mubarak Saleh) ("defendant" or
"Alrasheedi") pursuant to 8 U.S.C. § l45l(a). See generally Compl. [Dkt. #l]. The
complaint alleges that during his naturalization proceedings, Alrasheedi concealed a
number of material facts about his immigration history, ia’. ‘l[\l 22-37, including that he
previously used a false identity in an unsuccessful asylum application and that he was
ordered removed when that application was denied, id. wl 7~16. Thus, according to the
government, Alrasheedi was never entitled to lawful permanent resident status or legal
naturalization. Id. ‘{Hl 38-81. The government therefore asks this Court to set aside the
order admitting Alrasheedi to citizenship, cancel his Certificate of Naturalization, bar

defendant from claiming any rights or privileges of citizenship in the future, and require

defendant to surrender his Certif`1cate of Naturalization and any other documents
indicating that he is a citizen of the United States. Id. at l4~l5. Plaintiff’ s Motion for
Summary Judgment [Dkt. #9] is now before the Court. Upon consideration of the
pleadings, relevant law, and the entire record therein, plaintiff s motion is GRANTED.
ANALYSIS
The government filed its complaint in this case on May 31, 2012, and it served

defendant in person approximately a week later, on Junc 9, in Jeddah, Saudi Arabia.'
Return of Service/Affidavit [Dkt. #5].1 On July 24, 2012, the government filed a Notice
of Defendant’s Request for Extra Time to Respond to Complaint [Dkt. #6]. The notice

explained that defendant~who was unrepresented and living in Saudi Arabia at the

time-had reached out to government counsel to request additional time to file an answer.

Ia’. at l . The government agreed that defendant’s location and pro se status warranted
granting an extension until September 7, 2012 for him to come to the United States,
locate counsel, and file a responsive pleading. Id.

On Nove1nber 27, 2012, the govemment filed a Status Report [Dkt. #7]. lt stated
that shortly after the July 24 Notice was filed, government counsel was contacted by
Abby Ma, an attorney in Buffalo, New York, who said that Alrasheedi was in the United
States and had retained her to represent him in this case. Id. at l. At the end of

September, however, Alrasheedi contacted govemment counsel directly and told her that

1 This Court has jurisdiction under 8 U.S.C. § 145 l(a) and 28 U.S.C. § 1345.

2

he was returning to Saudi Arabia and would no longer contest the government’s action.
Ia’. at 2. Ms. Ma confirmed the same. Ia'.

The United States moved for summary judgment on February l, 2013.2 See Pl.’s
Mot. for Summ. J. [Dkt. #9] ("Pl.’s Mot."). In support of its motion, the government also
filed a statement of undisputed material facts. See Pl.’s Statement of Material Facts [Dkt.
#9-3] ("Pl.’s SOF"). Both were sent to defendant’s last known addresses in Jeddah, Saudi
Arabia and Phoenix, Arizona. See Pl.’s Mot. at l7; Pl.’s SOF at ll. On April 16, 20l3,
the Court issued an order again notifying defendant that a dispositive motion had been
filed and explaining that failure to respond may result in the Court granting the motion.
See Order [Dkt. #12] (citing Fox v. Stricklana’, 837 F.2d 507 (D.C. Cir. 1988), and Neal v.
Kelly, 963 F.2d 453 (D.C. Cir. 1992)). The order also quoted Federal Rule of Civil
Procedure 56, describing the documentary evidence required to rebut the moving party’s
affidavits. Id. The Court gave plaintiff until May 3l, 2013 to oppose the government’s
motion»~a lengthy and unrequested extension justified only by defendant’s pro se status
and gravity of the relief requested by the government. Status Report [Dkt. #7].

With the May 31 deadline passed, Alrasheedi still has not opposed or otherwise
responded to the government’s motion for summary judgment. Under Local Rule of Civil
Procedure 7(b), "[i]f [] a memorandum [in opposition to a motion] is not filed within the

prescribed time, the Court may treat the motion as conceded." See also Fox v. Am.

2 The govemment opted not to move for default judgment, as such judgments to be

3

Airlz`nes, Inc., 389 F.3d 1291, 1294 (D.C. Cir. 2004) (trial court did not abuse its
discretion by treating unopposed motion to dismiss as conceded); FD1C v. Bender, 127
F.3d 58, 67-68 (D.C. Cir. 1997) (motion for summary judgment conceded under
predecessor to Rule 7(b)); Twelve Johrz Does v. Distrz`ct of Colurrzbia, 117 F.3d 571, 577
(D.C. Cir. 1997) ("Where the district court relies on the absence of a response as a basis
for treating the motion as conceded, we honor its enforcement of the ru1e."). This rule
applies with equal force to pro se litigants, provided they have been notified of the
dispositive motion and the requirements for opposing it. See Howard v. Locke, 729 F.
Supp. 2d 85, 87 (D.D.C. 20lO) (pro se plaintiff effectively conceded grounds for
summary judgment by failing to address them in opposition).

In most cases, of course, the analysis would stop here. The Supreme Court,
however, has held that in light of the gravity of denaturalizing a naturalized citizen, the
government must nonetheless meet its burden of proving its charges "by clear,
unequivocal and convincing evidence which does not leave the issue in doubt . . . . even
in cases where the defendant has made default in appearance." Klapprolt v. United
States, 335 U.S. 601, 612~13 (1949). Fortunately for the government, it has met that
burden.

The government’s evidence clearly, uncquivoca1ly, and convincingly establishes

that Alrasheedi’s naturalization was both "illegally procured" and "procured by

disfavored in denaturalization cases. Status Report [Dkt. #7] at 2.

4

concealment of`a material fact or by willful misrepresentation," either of which would
provide sufficient grounds for revocation. 8 U.S.C. § 1451(a). Through documentary
evidence and swom declarations, the government has proven the following: Alrasheedi’s
June 2000 application for asylum and withholding of removal contained false personal
information and a fabricated claim that he and his family had been persecuted in Somalia.
See Decl. of Sarah Rockelmann in Support of Pl.’s Mot. 1111 7-9 [Dkt. #9-3, Ex. l]
("Rockelmann Decl."). Cornpare Pl.’s SOF Ex. 2 (asylum application), with Pl.’s SOF
Ex. 6 (defendant’s passport) and Pl.’s SOF Ex. 7 (defendant’s adjustment of status
application). When Alrasheedi’s asylum application was denied, he was charged with
removability under 8 U.S.C. § 1182(a)(6)(A)(i) and ordered removed to Somalia, which
he listed as his country of origin in the asylum papers. Rockelmann Decl. 1111 14~17; Pl.’s
SOF Ex. 5 . Finally, when he applied for lawful permanent resident status in 2001 and
naturalization in 2006, Alrasheedi denied ever using another name and omitted any
mention of his prior asylum application or order of removal. As such, the status
adjustment and naturalization applications were granted in 2003 and 2006, respectively.
See Pl.’s SOF Ex. 7, at 3 (application to adjust status); id. Ex. 9, at 8-9 (application for
naturalization); Decl. of Scott Rutter in Support of Pl.’s Mot. 1111 13-23 [Dkt. #9-3, Ex.
12] (immigration officer’s declaration regarding Alrasheedi’s swom statements in his

naturalization interview).3

3 Defendant was required to give fingerprints with his asylum, status adjustment, and

5

The government therefore has established that Alrasheedi’s naturalization was
"illegally procured" in two respects. First, his willful misrepresentations in the J unc 2000
asylum application_and his subsequent misrepresentations and omissions in the status
adjustment and naturalization applications-render him inadmissible and thus ineligible
for lawful permanent resident status, which is a prerequisite to naturalization. See 8
U.S.C. § 1182(a)(6)(C)(i), (a)(9)(A)(i) (alien who has sought immigration benefits by
fraud or willful misrepresentation or who has been removed is not admissible); § 1255(a)
(alien must be admissible to be admitted for permanent residence); §§ 1427(a)(1), 1429
(alien must be admitted for permanent residence to be eligible for naturalization).
Second, Alrasheedi’s false testimony made under oath in his naturalization proceedings
precludes him as a matter of law from establishing the "good moral character" required
for naturalization. 8 U.S.C. § 1 l01(f)(6) ("false testimony for the purpose of obtaining
any [immigration] benefits" precludes finding of good moral character); § l427(a)(3)
("good moral character" requirement).

Finally, the govemment has presented sufficient evidence in the form of
documents and declarations for me to find that Alrasheedi’s naturalization should be

revoked because it was "procured by concealment of a material fact or by willful

naturalization applications. Rockelmann Decl. 1111 ll, 2l, 24. Analysis by a Certified
Latent Print Examiner, Heather Wigington, confirms that the same individual
(Alrasheedi) submitted all three forrns. See Decl. of Heather Wigington in Supp. of Pl.’s
Mot.

1111 8-10 [Dkt. #9-3, Ex. 13]; see also Rockelmann Decl. ‘lHl 28-29

6

misrepresentation." 8 U.S.C. § 1451(a). As such, the evidence is clear and convincing
that Alrasheedi was naturalized only because he willfully misrepresented and concealed
material facts in his application and interview. See Kungys v. United States, 485 U.S.
759, 767 (1988) (listing elements needed to revoke naturalization under "procured by
concealment of a material fact or by willful misrepresentation" provision). lndeed, had
Alrasheedi been truthful in his naturalization application and interview, he would have
revealed himself to be not only statutorily ineligible for naturalization, but also subject to
an outstanding removal order. See supra. The Court must thus revoke defendant’s
naturalization, and it rules accordingly.
CONCLUSION
F or all the foregoing reasons, plaintiffs Motion for Summary Judgment [#9] is

GRANTED. An appropriate order shall accompany this Memorandu1n Opinion.